Title: Warrant for Restitution of Land Seized by David Michie, 30 July 1812
From: Watson, John,Lewis, David J.,Jefferson, Thomas
To: Michie, David


          
             
             Albemarle county to wit
             John Watson and David J Lewis justices of the peace for the sd county, to the Sheriff thereof greeting.
            Whereas by an inquisition taken before us on the lands between the town of Milton and the Rivanna river heretofore held by Elizabeth Henderson widow, and John, James L. & Charles Henderson sons of the late Bennett Henderson, situate in the parish of St Anne’s and county aforesd on the 30 day of July 1812. upon the oaths of Charles Huckstep, William Crenshaw, James Clark, John Rogers, Wm Ballard, Benjamin Thurmond, Frederick Gillum, Jesse B Key, Peter Minor, John Kelly, James Leitch, Samuel Barksdale, Abraham Johnson, Nicholas H Lewis John Watson (L M.) Joel Shiflet, William Suttle, William Wood, and Reuben Grady good & Lawful Men of the said County
            and by virtue of the statute made and provided in cases of forcible entry and detainer, it is found that David Michie of the parish of Fredericksville & county aforesaid with others unknown to the jurors aforesd into the sd lands with the appurtenances, being in the siesin & actual possession and occupation of Thomas Jefferson of Monticello in the said parish of St Anne’s and county aforesd, situate lying & being in the sd parish of St Anne’s & county aforesd, with force & arms did enter, & him the sd Thomas Jefferson thereof with strong hand thereof did disseise & put out, and him the sd Thomas Jefferson thus disseised & put out from the aforesd lands from the 23d day of this present month of July, to the day of the taking of the said Inquisition with strong hand, & armed force did did keep out, & do yet keep out, as by the Inquisition aforesd more fully appeareth of record: therefore on behalf of the Commonwealth, we charge & command you, that, taking with you the power of the county, if needful, you go to the sd lands, & the same with the appurtenances, you cause to be resiesed; & that you cause the sd Thomas Jefferson to be restored & put into his full possession thereof, according as he before the entry aforesd was seised, according to the form of the sd statute: and this you shall in no wise omit. Given under our hands and seals at the county aforesd the 30th day of July in the year of our lord one thousand eight hundred & twelve.—
            
              
                John Watson {seal}
              
              
                David. J. Lewis {seal}
              
            
          
          
            Agreeable, to the within (warrant for Restitution) to me directed, I have deliverd to David Higginbotham’s Tenant and Attorney in fact. for the within named Thomas Jefferson possession, of the within named premises, and I do by Virtue as aforesaid make Restitution, reseis and, reposess the Said Lands, and premises, unto the Said David Higginbotham, as Aforesaid
            
              
                Wm Garth DS for
              
              
                Rice Garland AC  
              
            
          
        